SET ASI1)E JUDC1EN’l’z REMANI); Opinion Filed l)ecemher 7, 2012.




                                              In The
                                 (Court of A1.41CZtI!i
                         Fifti! 1ttritt of X6 tt J11kt6
                                       No. 05-11-00791-CV


iN TIlE MATTER OF TIlE MARRiAGE OF NIICHAEE A. BURSTEIN and BRENDA D.
                                TIME

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 06-07726-V



                              MEMORANDUM OPtION

                         l3efore Justices Richter. Lang-Miers, and Myers

       The parties have filed an agreed motion to dismiss the appeal stating they have reached a

settlement, and requesting we set aside the trial court’s judgment without regard to the merits and

remand the cause to the trial court for rendition ofa judgment in accordance with the parties’ rule

11 agreement, which they have attached to their agreed motion to dismiss the appeal.

       The motion is granted. The judgment of the trial court signed on March 30, 2011 is set aside,

and the cause is remanded to the trial court for rendition of a new judgment in accordance with the

parties’ rule 11 agreement. See TEX. R. App. P. 42.1 (a)(2)(B).



11079 1F.P05                                                         PER CURIAM
                                           (‘
                                (!Iinirt      tif  Appia1s
                         ifth Jistrirf         tif C!Jixai at aIta

                                        JUDGMENT
IN THE MATTER OF THE MARRIAGE OF                     Appeal from the 303rd Judicial District Court
MICHAEL A. BURSTEIN and BRENDA D.                    of Dallas County, Texas, (Tr.CLNo. 06-
TiME                                                 07726-V).
                                                     Opinion delivered per curiam before Justices
No. 05-1 l-00791-CV                                  Richter, Lang-Miers, and Myers.



        In accordance with this Court’s opinion of this date, the judgment of the trial court is SET
ASIDE without regard to the merits and the case is REMANDED to the trial court for rendition of
judgment in accordance with the parties’ rule 11 agreement. It is ORDERED that each party bear
its own costs.


Judgment entered December 7, 2012.




                                                     LANA MYERS
                                                     JUSTICE